NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ALAN B. GRIFFIN,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D17-4868
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.



PER CURIAM.

              Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); State v. King,

426 So. 2d 12 (Fla. 1982); Griffin v. State, 138 So. 3d 446 (Fla. 2d DCA 2014) (table

decision); Griffin v. State, 104 So. 3d 1096 (Fla. 2d DCA 2012) (table decision); Griffin

v. State, 53 So. 3d 1035 (Fla. 2d DCA 2011) (table decision); Henry v. State, 933 So. 2d

28 (Fla. 2d DCA 2006); Desmond v. State, 576 So. 2d 743 (Fla. 2d DCA 1991);

Edwards v. State, 128 So. 3d 134 (Fla. 1st DCA 2013); Golfe v. State, 125 So. 3d 876

(Fla. 4th DCA 2013); Wilson v. State, 109 So. 3d 240 (Fla. 4th DCA 2013); Collins v.
State, 97 So. 3d 305 (Fla. 4th DCA 2012); Johnson v. Office of State Attorney, 987 So.

2d 206 (Fla. 5th DCA 2008).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                         -2-